Citation Nr: 1215820	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-41 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from January  to April 2006 and from November 2008 to November 2009 (and also had service in the Army National Guard).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right knee disability, rated a combined 20 percent (based on formulation of 10 percent under Code 5257 and 10 percent under Code 5261), effective November 20, 2009.  In June 2011 the Board remanded the case for additional development.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2011 the Board remanded this case for a VA examination to assess the current severity of the right knee disability.  On July 2011 VA examination right knee range of motion was from 0 degrees extension to 120 degrees flexion (with pain from 120 to 130 degrees) and repeat range of motion testing increased fatigability and pain in the right knee.  However, the examiner did not opine whether such caused additional limitation of function or motion.  In essence he did not comment on the significance of the findings of increased fatigue and pain on repetitive use or discuss any associated functional impairment.  Therefore, the examination is inadequate for rating purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Given the time that has lapsed a request for an addemdum opinion based on the July 2011 VA examiner's recollection of the examination is not likely to be fruitful.  Consequently, another VA examination is necessary.  
Furthermore, the RO/AMC sent the Veteran a letter requesting that he identify all providers of any evaluation and/or treatment for his knee (or state that he had not received any such treatment); he did not respond.  On remand he should another opportunity to respond,   

The case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of any VA treatment the Veteran has received for his right knee from February 2010 to the present. 

The Veteran should be asked to identify all private providers of any evaluation and/or treatment he has received for his right knee disability since his discharge from service, and provide releases for VA to secure records from the private providers).  If he has not received any treatment he should so specify.  The RO should secure copies of complete clinical records of treatment and evaluations from all sources identified.

2. The RO should then arrange for another examination of the Veteran to determine the current nature and severity of his right knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including ranges of motion, including any additional limitations due to pain/use) should be completed.  The examiner should specifically comment (and quantify) any additional limitations on repetitive range of motion testing.  The findings reported must specifically include the degree of any subluxation and/or instability).  The examiner must explain the reasoning for all opinions given.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

